66 N.Y.2d 771 (1985)
In the Matter of Leopold Tomlinson, Appellant,
v.
Benjamin Ward, as Commissioner of the Department of Correction of the City of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued October 10, 1985.
Decided November 12, 1985.
Raymond E. Kerno for appellant.
Frederick A. O. Schwarz, Jr., Corporation Counsel (June A. Witterschein of counsel), for respondents.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, KAYE, ALEXANDER and TITONE. Taking no part: Judge SIMONS.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (110 AD2d 537). We add only that the extension of the probationary period, under the circumstances of this case, is not a penalty as contemplated by Judiciary Law § 519.